Citation Nr: 0320137	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  97-09 526	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White 
Syndrome, claimed as heart disease, heart palpitations, 
shortness of breath, lightheadedness, and numbness of the 
arms, to include as part of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from June 1987 to 
May 1994.  During that time, and specifically between August 
1990 and January 1991, the veteran participated in Operation 
Desert Storm/Shield.  The service personnel records also 
indicate that the veteran received the Southwest Asia Service 
Medal, the Kuwait Liberation Medal, and the Combat Action 
Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida.  In that decision, the St. 
Petersburg Regional Office, in pertinent part, denied the 
issue of entitlement to service connection for 
Wolff-Parkinson-White Syndrome on a direct basis.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of his claim.  Subsequently, in December 2000, the veteran's 
claims folder was transferred from the St. Petersburg RO to 
the Buffalo, New York Regional Office (Buffalo RO), due to a 
change in the veteran's address.  

Further review of the claims folder indicates that the Board 
remanded the veteran's service connection claim to the 
Buffalo RO in August 2002, for further evidentiary 
development and due process considerations, including the 
opportunity for the Buffalo RO to accord the veteran a 
hearing that he had requested, to obtain and to associate 
with the claims folder his relevant treatment records, to 
schedule him for a pertinent VA examination, to consider his 
claim pursuant to the newly enacted provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [see, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)], 
and to address his allegations that his claimed symptoms may 
be related to his service in the Persian Gulf War.  

Most recently, in March 2003, the Buffalo RO denied the 
veteran's claim for service connection for 
Wolff-Parkinson-White Syndrome, claimed as heart disease, 
heart palpitations, shortness of breath, lightheadedness, and 
numbness of the arms, on a direct basis and as part of an 
undiagnosed illness.  In June 2003, the Buffalo RO returned 
the veteran's case to the Board for final appellate review of 
his service connection claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran does not have a diagnosed cardiovascular 
disorder, to include Wolff-Parkinson-White Syndrome, which is 
associated with his active military duty.  

3.  The veteran's cardiovascular symptoms, when apparent, 
were not associated with an undiagnosed illness.  

4.  The veteran's cardiovascular symptoms have essentially 
subsided.  


CONCLUSION OF LAW

Wolff-Parkinson-White Syndrome, claimed as heart disease, 
heart palpitations, shortness of breath, lightheadedness, and 
numbness of the arms, to include as part of an undiagnosed 
illness, was not incurred in or aggravated by active military 
service; nor may a cardiovascular disease be presumed to have 
been so incurred; and nor may these cardiovascular symptoms 
be considered to be the result of an undiagnosed illness.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the VCAA.  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the statement of the case issued in May 1996; 
April 1999, May 2000, and March 2001 letters; a January 2002 
supplemental statement of the case; a November 2002 letter; 
and a March 2003 supplemental statement of the case, the ROs, 
along with the Board in its May 2000 and August 2002 remands, 
informed the veteran and his representative of the specific 
provisions of the VCAA, the criteria used to adjudicate his 
service connection claim, the type of evidence needed to 
substantiate this issue (including under the relevant Persian 
Gulf service laws and regulations), as well as the specific 
type of information necessary from him.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Further review of the claims folder indicates that, in the 
past recent years, the veteran has failed to respond to the 
RO's request for additional information regarding relevant 
medical treatment and has failed to report to several 
scheduled VA cardiovascular examinations.  While some 
questions have arisen as to the veteran's current address, 
the fact remains that no letters forwarded to him at his last 
known residence have been returned as undeliverable.  

In addition, the veteran has the responsibility of keeping VA 
informed of his current address.  In this regard, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that VA's duty to assist is not a 
one-way street.  If a veteran wishes help, he/she cannot 
passively wait for it in those circumstances where his/her 
own actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet.App. 191 (1991); Hayes v. Brown, 
5 Vet. App. 60, 68 (1993).  A complete and thorough review of 
the claims folder in the present case indicates that the 
veteran has not corresponded with VA since September 1999.  
VA, therefore, has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

Moreover, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Furthermore, during the current appeal, the veteran was 
accorded several VA examinations.  As such, the Board finds 
that VA has met the requirements of the VCAA and its 
implementing regulations and will proceed to address the 
veteran's service connection claim based upon a complete and 
thorough review of the pertinent evidence associated with his 
claims folder.  

Factual Background

According to the service medical records, at an April 1991 
reenlistment examination, the veteran reported that he was, 
at that time, in good health and not taking any type of 
medications.  He also stated that he was experiencing at that 
time, or had previously had, high blood pressure.  The 
examiner noted that the veteran's record contained no 
documented history of hypertension.  This reenlistment 
evaluation provided a blood pressure reading of 130/60 and 
demonstrated that the veteran's heart (including thrust, 
size, rhythm, and sounds) was normal.  

In October 1992, the veteran sought treatment for complaints 
of nausea, diarrhea, dizziness, and weakness after having 
eaten dehydrated potatoes during the previous evening.  A 
physical examination demonstrated that the veteran's right 
upper abdominal quadrant was tender to palpation.  The 
examiner diagnosed mild gastroenteritis.  

In July 1993, the veteran complained of hard heart 
palpitations, with numbing of his arms, for the past four 
years.  He explained that these symptoms just occurred when 
he ran.  He also described a "headrush" that was not a 
headache as well as a crossing of his left eye after exertion 
to his body.  A physical examination of the veteran's heart 
demonstrated an intact cardiovascular system, a "neg RRR," 
no murmur, a strong and hard beat, and no pause in rate.  The 
examiner noted that Delta waves on electrocardiogram 
consistent with Wolff-Parkinson-White Syndrome.  A 
specialized cardiovascular study conducted two months later 
in September 1993 was normal.  

In October 1993, the veteran again sought treatment for 
complaints of a pounding chest up to four times per month.  
He explained that these episodes, which sometimes consisted 
of lightheadedness (but no syncope), lasted up to 45 minutes.  
The examiner noted that an electrocardiogram demonstrated a 
normal sinus rhythm as well as pre-excitation which was 
suggestive of a left lateral accessory pathway.  Further 
physical evaluation of the veteran's cardiovascular system 
reflected a regular rate, no murmur, and a positive fourth 
heart sound (atrial gallop).  The examiner, who provided an 
impression of Wolff-Parkinson-White Syndrome, instructed the 
veteran to return for hospitalization (for further 
cardiovascular evaluation) in the following month and not to 
undergo any strenuous activity in the meantime.  

In November 1993, the veteran was hospitalization at a 
military medical facility for further cardiovascular 
evaluation.  His pertinent clinical history included a 
four-year history of palpitations which persisted up to 
45 minutes, were occasionally related to exercise, and 
sometimes associated with dizziness.  The veteran denied 
having a history of syncope.  The treating physician noted 
that a surface electrocardiogram revealed ventricular 
preexcitation and that the veteran had been referred to the 
military medical facility for an electrophysiologic study.  
Relevant testing, including an electrocardiogram, completed 
during the hospitalization, demonstrated normal sinus rhythm 
as well as delta waves which were consistent with a left 
lateral accessory pathway.  Additional cardiovascular studies 
resulted in medical conclusions 
of:  (1)  Wolff-Parkinson-White Syndrome with orthodromic AV 
reciprocating tachycardia using a left lateral accessory 
pathway and atrial fibrillation as well as (2)  a successful 
RF catheter ablation of the accessory pathway with no 
evidence of any other accessory pathways.  

At the discharge examination conducted in March 1994, the 
veteran reported that he had previously experienced, or was 
experiencing at that time, shortness of breath, pain or 
pressure in his chest, palpitation or a pounding of his 
heart, and heart trouble.  He denied ever having had a 
problem with high or low blood pressure.  The examiner noted 
that these symptoms were associated with the veteran's 
Wolff-Parkinson-White Syndrome.  This evaluation demonstrated 
a blood pressure reading of 120/70 as well as a normal heart 
(in terms of thrust, size, rhythm, and sounds).  

In May 1994, the veteran was discharged from active military 
duty.  In June 1995, he underwent a VA general medical 
examination, at which time he continued to report shortness 
of breath and palpitations, especially during stressful 
times; intermittent bilateral arm numbness; occasional 
light-headedness; and occasional locking of hand and mandible 
joints since returning from Saudi Arabia.  A physical 
evaluation of the veteran's cardiovascular system 
demonstrated regular rate and rhythm, normal S1and S2, no S3 
or S4, and no murmurs.  The veteran had a pulse of 74 and a 
blood pressure reading of 144/70.  A neurological examination 
reflected intact motor and sensory skills, normal 
coordination and reflexes, and normal status of equilibrium.  
The examiner diagnosed Wolff-Parkinson-White Syndrome status 
post ablation with continued symptoms as well as diffuse 
complaints of intermittent numbness, occasional 
lightheadedness, and occasional locking of hand and joint 
since returning from Saudi Arabia.  In addition, the examiner 
recommended further evaluation for post-Persian Gulf War 
Syndrome as well as cardiovascular conditions.  

On the same day in June 1995, the veteran underwent a VA 
cardiovascular examination.  At that time, he described a 
history of heart palpitations, shortness of breath, numbness 
of arms, lightheadedness, and Wolff-Parkinson-White Syndrome.  
In addition, he explained that, a couple of months prior to 
the evaluation, he last experienced an episode of this 
disorder.  In particular, he described palpitations lasting 
no more than one minute.  Since that one episode, the veteran 
has denied any recent occurrences, including any chest pain, 
shortness of breath, dizziness, or palpitations.  

A physical examination of the veteran's cardiovascular system 
reflected a blood pressure reading of 128/64, a heart rate of 
80, a respiratory rate of 16, no jugular venous distention, 
no carotid bruits, a supple neck, the presence of S1 and S2 
but no S3 or S4, lungs which were clear to auscultation, a 
soft abdomen, and no edema in the extremities.  Chest x-rays 
were normal, and an electrocardiogram reflected normal sinus 
rhythm and evidence of no significant delta waves.  

The examiner concluded that the veteran was "doing fairly 
well since his radiofrequency ablation of his 
Wolff-Parkinson-White Syndrome" and that the veteran's 
"isolated episode of palpitations needs to be addressed if 
it recurs."  Although the examiner diagnosed 
Wolff-Parkinson-White Syndrome , status post radiofrequency 
ablation, the examiner also concluded that, at the time of 
the June 1995 VA cardiovascular examination, the veteran was 
asymptomatic.  

Thereafter, in October 1995, the veteran underwent a VA 
miscellaneous neurological disorders examination, at which 
time he stated that he continued to experience occasional 
chest pain with palpitations, with associated 
intermittent-type numbness in both upper extremities and some 
lightheadedness (without actual vertigo), especially upon 
exertion (such as running or other strenuous activity).  He 
denied having any nausea, vomiting, dysphagia, or changes of 
speech or vision.  

A neurological evaluation demonstrated intact Cranial nerves 
II-XII; 5/5 motor skills in both upper and lower extremities; 
normal tone; no atrophy; intact sensory perception to light 
touch, pin prick, and proprio and vibratory techniques; 
intact coordination, finger-to-nose, rapid alternating 
movements, heel-to-shin movements; deep tendon reflexes of 
2/4 in both upper and both lower extremities; downgoing toes; 
no migraines; no choreiform movements or tics.  The examiner 
noted that there were no clinical test results, diagnosed 
Wolff-Parkinson-White Syndrome, and concluded that the 
veteran had no neurological disease at that time.  

On the same day in October 1995, the veteran underwent a VA 
systemic conditions examination.  At that time, the veteran 
denied having hypertension and explained that he had a 
history of Wolff-Parkinson-White Syndrome which was diagnosed 
in 1994 prior to his military discharge, that he was not (at 
the time of the post-service VA evaluation) taking any 
medications, and in fact that he had never taken medicine for 
this condition.  Further, the veteran described occasional 
and very seldom palpitations (the last one of which occurred 
the day prior to the VA evaluation).  The veteran was unable 
to recall the average number of palpitations that he would 
experience in a week or month.  In addition, he denied any 
chest pain with palpitations.  

Pertinent objective findings on examination demonstrated a 
blood pressure reading of 145/78; a pulse rate of 78; a 
supple neck with no jugular venous distention, no 
lymphadenopathy, or thyromegaly; a normal S1 and S2; and no 
murmurs, rubs, or gallops.  Chest x-rays taken at that time 
were stable when compared to the June 1995 relevant 
radiographic results.  An electrocardiogram reflected normal 
sinus rhythm of 85, no arrhythmias, and no delta wave.  

The examiner provided a diagnostic impression of 
Wells-Parkinson-White Syndrome and explained that this 
conclusion was "per [the] patient."  The examiner also 
explained that, otherwise, the veteran's evaluation was 
normal for his age and gender.  In addition, the examiner 
noted that the veteran had no history of any chronic 
infections or malignancies.  

Further review of the claims folder indicates that the 
veteran was scheduled for several additional VA 
cardiovascular examinations.  The purpose of these 
evaluations was to determine the nature and extent of any 
Wolff-Parkinson-White Syndrome that the veteran may have.  
Such a determination included the opportunity to express 
opinions as to whether any Wolff-Parkinson-White Syndrome is 
congenital and, if so, whether such a condition was a 
congenital disease or a congenital defect.  If the veteran 
was found to have Wolff-Parkinson-White Syndrome that is a 
congenital disease, the examiner was given the chance to 
state whether the disability increased in severity beyond its 
natural progression during service.  See, e.g. 38 C.F.R. 
§§ 3.303(c), 4.9 (2002) (which stipulates that mere 
congenital or developmental defects, absent, displaced, or 
supernumerary parts, refractive error of the eye, personality 
disorder and mental deficiency are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes).  See also, e.g., VAOPGCPREC 82-90, 
55 Fed. Reg. 45,711 (1990) & 38 C.F.R. §§ 3.303(c), 3.306 
(2002) (which, according to the VA General Counsel, stipulate 
that service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations).  See also, 
38 U.S.C.A. § 7104(c) (West 2002) (which stipulates that such 
a precedential opinion is binding upon the Board).  In the 
present case, the veteran failed to report to the recent VA 
cardiovascular examinations scheduled to make these 
determinations.  

Analysis

A.  Direct, Including Presumptive, Basis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Throughout the current appeal, the veteran has contended that 
he has a heart disease, defined as Wolff-Parkinson-White 
Syndrome, which originated during his active military duty.  
Specifically, he has described symptoms such as heart 
palpitations with associated intermittent-type numbness in 
both upper extremities and some lightheadedness, especially 
upon exertion such as running or other strenuous activity.  
The veteran's descriptions of his cardiovascular condition 
are deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Importantly, however, such 
descriptions must be considered in conjunction with the 
clinical evidence of record as well as the pertinent laws and 
regulation.  

In this regard, the Board notes that, according to the 
service medical records, between July and November 1993, the 
veteran was treated for complaints of heart palpitations 
(also described as a pounding chest) with associated 
dizziness sometimes and numbness in the upper extremities.  
Wolff-Parkinson-White Syndrome was diagnosed.  At the March 
1994 discharge examination, the veteran reported that he had 
previously experienced, or was experiencing at that time, 
shortness of breath, pain or pressure in his chest, 
palpitation or a pounding of his heart, and heart trouble.  
The examiner noted that these symptoms were associated with 
the veteran's Wolff-Parkinson-White Syndrome.  This 
evaluation demonstrated a blood pressure reading of 120/70 as 
well as a normal heart (in terms of thrust, size, rhythm, and 
sounds).  

Significantly however, at the first VA cardiovascular 
examination, which was conducted in June 1995, the veteran 
described a history of symptoms including heart palpitations, 
shortness of breath, numbness of arms, and lightheadedness.  
He further explained that, a couple of months prior to the 
evaluation, he last experienced an episode of this disorder 
which involved palpitations lasting no more than one minute 
and that, since that one episode, he had not had any recent 
occurrences, including any chest pain, shortness of breath, 
dizziness, or palpitations.  A cardiovascular evaluation, 
including chest x-rays and an electrocardiogram, were normal.  
Importantly, although the examiner diagnosed 
Wolff-Parkinson-White Syndrome, status post radiofrequency 
ablation, the examiner also concluded that, at the time of 
the June 1995 VA cardiovascular examination, the veteran was 
asymptomatic.  

Moreover, at the October 1995 VA systemic conditions 
examination, the veteran explained that he had a history of 
Wolff-Parkinson-White Syndrome which was diagnosed in 1994 
prior to his military discharge, that he was not (at the time 
of the post-service VA evaluation) taking any medications, 
that he had in fact never taken medicine for this condition, 
and that he experienced only occasional and very seldom 
palpitations without chest pain.  The veteran was unable to 
recall the average number of palpitations that he would 
experience in a week or month.  An evaluation of the 
veteran's cardiovascular system, including chest x-rays and 
an electrocardiogram, were normal.  The examiner provided a 
diagnostic impression of "Wells-Parkinson-White Syndrome" 
as "per [the] patient."  The examiner himself explained 
that the veteran's evaluation was normal for his age and 
gender and that he had no history of any chronic infections 
or malignancies.  

Consequently, the claims folder contains no competent 
evidence of a current diagnosis of a heart disorder, to 
include Wolff-Parkinson-White Syndrome, which is associated 
with the veteran's active military duty.  Without evidence 
that the veteran sustained a cardiovascular disorder, such as 
Wolff-Parkinson-White Syndrome, during his active military 
duty, service connection for such a disability cannot be 
awarded.  See, 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  The preponderance of the evidence is, therefore, 
against the veteran's claim of entitlement to service 
connection for a cardiovascular disorder, to include 
Wolff-Parkinson-White Syndrome.  As such, his claim for such 
a disability must be denied.

B.  Undiagnosed Illness

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 9, 2001, however, the period within 
which such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was extended to December 31, 2006.  66 Fed. Reg. 
56,614 (November 9, 2001) (codified as amended at 38 C.F.R. 
§ 3.317).  The revised regulation is as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during 
active military, naval, or air 
service in the Southwest Asia 
theater of operations during 
the Persian Gulf War, or to a 
degree of 10 percent or more 
not later than December 31, 
2006; and 
(ii)	by history, physical 
examination, and laboratory 
tests cannot be attributed to 
any known clinical diagnosis. 
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. * * *  
 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue (2) signs or symptoms 
involving skin (3) headache (4) muscle 
pain (5) joint pain (6) neurologic signs 
or symptoms (7) neuropsychological signs 
or symptoms (8) signs or symptoms 
involving the respiratory system (upper 
or lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) 
abnormal weight loss (13) menstrual 
disorders.   
 
(c)	Compensation shall not be paid under 
this section: (1)	if there is 
affirmative evidence that an undiagnosed 
illness was not incurred during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War; or (2)  if 
there is affirmative evidence that an 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or (3)	if there is 
affirmative evidence that the illness is 
the result of the veteran's own willful 
misconduct or the abuse of alcohol or 
drugs.   
 
(d)	For purposes of this section: (1)
	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War.  (2)	the 
Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.  

66 Fed. Reg. 56,614 (November 9, 2001) (codified as amended 
at 38 C.F.R. § 3.317).

During the pendency of this appeal, however, an additional 
new law was passed which amended the statutes affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans.  38 U.S.C.A. §§ 1117, 1118 (West 2002); Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107- 
103, 115 Stat. 976 (2001).  These changes became effective on 
March 1, 2002.  Essentially, these changes revised the term 
"chronic disability" to "qualifying chronic disability," 
and included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.  Thus, the Board must analyze the 
veteran's Persian Gulf War undiagnosed illness claim under 
the revised criteria as well.

In the present case, the veteran essentially claims that he 
has cardiovascular symptoms which are a manifestation of an 
undiagnosed illness he developed as a result of his service 
in the Southwest Asia theater of operations during the Gulf 
War.  The veteran's DD Form 214, Certificate Of Release Or 
Discharge From Active Duty (DD 214) shows that he 
participated in Operation Desert Storm/Shield from August 
1990 to January 16, 1991 and that he received a Southwest 
Asia Service Medal and a Kuwait Liberation Medal.  He is, 
therefore, a "Persian Gulf veteran" by regulation (i.e., 
had active military service in the Southwest Asia theater of 
operations during the Gulf War).  38 C.F.R. § 3.317.  

The service medical records reflect that the veteran sought 
treatment between July and November 1993 for complaints of 
heart palpitations (also described as a pounding chest) with 
associated dizziness sometimes and numbness in the upper 
extremities.  Wolff-Parkinson-White Syndrome was diagnosed.  

Significantly, however, the post-service reports indicate 
that the veteran's cardiovascular symptoms have essentially 
subsided.  The last competent evidence of the existence of 
such symptomatology is dated in October 1995, when, at the VA 
systemic conditions examination which was conducted during 
that month, the veteran described only a history of 
Wolff-Parkinson-White Syndrome which involved only occasional 
and very seldom palpitations without chest pain.  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Since the veteran's cardiovascular symptoms 
have essentially subsided, there is no legal entitlement to 
consider under the undiagnosed illness provisions.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See, Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The Board further finds that, even under the revised 38 
U.S.C.A. §§ 1117, the veteran's claim for service connection 
for cardiovascular symptoms due to an undiagnosed illness 
must fail.  Even when the veteran's cardiovascular symptoms 
existed, they were not attributed by examiners to a 
undiagnosed illness or to a medically unexplained, chronic 
multi-symptom illness such as chronic fatigue syndrome, 
fibromyalgia, or irritable bowel syndrome.  On the contrary, 
the examiners who opined on the cause of the veteran's 
complaints, when they existed, attributed them to specific, 
identifiable disability, such as Wolff-Parkinson-White 
Syndrome.  Moreover, the VA Secretary has not, to date, 
determined that Wolff-Parkinson-White Syndrome warrants a 
presumption of service connection.  In any event, the fact 
remains that the evidence contained in the claims folder 
indicates that the veteran's cardiovascular symptoms have 
essentially subsided.  Therefore, the Board finds that, even 
under the revised language of 38 U.S.C.A. § 1117, the 
veteran's claim for service connection for cardiovascular 
symptoms due to an undiagnosed illness must be denied as a 
matter of law.  


ORDER

Service connection for Wolff-Parkinson-White Syndrome, 
claimed as heart disease, heart palpitations, shortness of 
breath, lightheadedness, and numbness of the arms, to include 
as part of an undiagnosed illness, is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

